UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2014 Item 1. Report to Stockholders. semi-annual report • september 30, 2014 Hodges Fund Small Cap Fund Small Intrinsic Value Fund Small-Mid Cap Fund Pure Contrarian Fund Blue Chip 25 Fund Equity Income Fund www.hodgesfunds.com Hodges Capital – Managing Equity Funds Since 1992 Table of Contents Shareholder Letter 1 Sector Allocations 10 Expense Examples 13 Schedules of Investments 16 Statements of Assets and Liabilities 27 Statements of Operations 29 Statements of Changes in Net Assets 31 Financial Highlights 38 Notes to Financial Statements 47 Approval of Investment Advisory Agreements 59 Additional Information 62 Privacy Notice 63 Hodges Mutual Funds November, 2014 Dear Shareholder: Returns (Retail Shares) as of 09/30/2014: Since 6 Monthsa 1 Year* 3 Year* 5 Year* 10 Year* Inception* Hodges Small Cap Fund (12/18/07) 2.36% 15.09% 27.64% 22.21% N/A 12.48% Russell 2000 -5.46% 3.93% 21.26% 14.29% N/A 7.24% Hodges Fund (10/9/92) 6.56% 24.56% 30.67% 17.63% 10.22% 10.76% S&P 500 6.42% 19.73% 22.99% 15.70% 8.11% 9.66% Hodges Equity Income Fund (9/10/09) 5.84% 14.08% 15.77% 13.11% N/A 12.98% S&P 500 6.42% 19.73% 22.99% 15.70% N/A 15.82% Hodges Blue Chip 25 Fund (9/10/09) 8.75% 24.44% 24.20% 14.43% N/A 14.31% Russell 1000 5.80% 19.01% 23.23% 15.90% N/A 16.04% Hodges Pure Contrarian Fund (9/10/09) -3.41% 7.07% 22.13% 12.38% N/A 12.52% S&P 500 6.42% 19.73% 22.99% 15.70% N/A 15.82% Hodges Small-Mid Fund (12/26/13) 3.49% N/A N/A N/A N/A 9.70%a Russell 2500 -1.97% N/A N/A N/A N/A 0.67%a Hodges Small Intrinsic Value Fund (12/26/13) 1.25% N/A N/A N/A N/A 5.10%a Russell 2000 Value -6.40% N/A N/A N/A N/A -4.64%a * Average Annualized a Not Annualized HDPSX HDPMX HDPEX HDPBX HDPCX HDSMX HDSVX Gross Expense Ratio^ 1.34%** 1.35% 1.51%** 2.02%** 2.07%** 5.21%*** 11.41%*** Net Expense Ratio^ 1.36%**b 1.35% 1.30%** 1.31%** 1.41%** 1.40%*** 1.30%*** ^ Ratios are from the Prospectus dated July 29, 2014. ** The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses until at least July 31, 2015.This figure includes Acquired Fund Fees and Expenses, and excludes interest, taxes and extraordinary expenses. *** The Advisor has contractually agreed to reduce its fees through July 31, 2016.This figure includes Acquired Fund Fees and Expenses, and excludes interest, taxes and extraordinary expenses. b The net expense ratio is adjusted for recoupments of fees previously waived in prior fiscal years. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-811-0224, or visiting www.hodgesfund.com. The funds impose a 1.00% redemption fee on shares held for thirty days or less. Performance data quoted does not reflect the redemption fee. If reflected, total returns would be reduced. While the six months ended September 30, 2014, proved to be a challenging period for capital markets around the world, we are for the most part pleased with the year-to-date relative performance of the Hodges Funds.U.S. stocks experienced lackluster performance in August and September with small caps and economically sensitive stocks selling off the most during this period.The S&P 500 Index finished this six month period up 6.42%, while small cap stocks as measured by the Russell 2000 Index fell by 5.46%.Although a long awaited correction may have been overdue in some segments of the market, global political unrest and uncertainty over future interest rates provided recent headwinds to stock prices.While the recent sell off has reignited a healthy dose of skepticism among the average investor, we still see ample long-term opportunities in U.S. stocks given improving fundamentals and relative valuations. 1 Hodges Mutual Funds As volatility returned to U.S. stocks, investor sentiment and equity fund flows turned negative.Money rushing back into Treasury bonds drove yields back down to a near generational low.While such turbulent market conditions can be nerve wracking, we see the ongoing correction as a healthy mechanism to recalibrate investor expectations, as well as provide active portfolio managers with long-term opportunities to buy well run businesses at lower prices.Since the market’s low in March 2009, we have seen nine corrections in the S&P 500 ranging from 6% to 22%.We view the current correction as a normal part of the market’s cycle and will use times like these to add to the stocks where we have the highest long-term convictions.Our research suggests that confidence among business managers remains good at a time when U.S. economic growth is outpacing the rest of the world.As a result, the U.S. dollar has significantly strengthened against other currencies, which has created headwinds for U.S. companies that export various products and a tailwind for those who import goods and services.This has also created some uncertainty in the energy-related industry groups as the global price of oil is adversely impacted by a stronger dollar.In general, we see further earnings improvement over the next 12-18 months among most facets of the U.S. economy. Our investment team remains keenly focused on the underlying fundamentals of the individual businesses in which we are invested or are seeking to invest.In addition, corporate earnings guidance and the outlook for capital spending have thus far been encouraging for 2015.Valuations for most stocks now reflect an economy that is gaining momentum and improving profit margins with relatively low interest rates by historical standards.At September 30, 2014, the 12-month forward P/E multiple for the S&P 500 was roughly 15X, according to data published by FactSet.While this P/E multiple is slightly higher than the average of 14X over the past ten years, there is never a normal or “right” P/E multiple for all market conditions.P/E multiples depend on inflation, productivity, interest rates, and most importantly, expected growth.Comparing the forward earnings yield (inverse of P/E multiple) on the S&P 500 of 6.7% to the 10-year treasury yield of 2.4%, we see equity valuations as reasonable.As for the remainder of 2014 and 2015, we still see the potential for continued improvement in many important sectors of the U.S. economy such as construction, technology, transportation, as well as certain pockets of consumer spending.Furthermore, it is our view that the U.S. equity markets remain attractive compared to the risk-adjusted return potential on most other asset classes. With respect to the equity strategies that we manage at Hodges Capital Management, we are focusing on fundamental decision making instead of the market’s short-term directions.We would emphasize to investors that in our opinion, this is the ideal time to focus on investing in well run businesses that control their own destiny and thus rely on ingenuity and well calculated business decisions.Although the macro factors impacting the market can seem overwhelming at times, it is important to remember that the long-term performance of stock prices is determined by the future earnings and cash flows of each underlying business.Stock prices over the long run are not a function of news headlines or short-term economic conditions.Ultimately, we believe earnings power and prevailing interest rates are more important to future stock prices than political drama or monthly economic survey statistics. Our fundamental research efforts have led us to a few important observations.First, domestic corporations are generally lean and have been generating respectable levels of profitability.Second, many of the companies that we follow have increased capital spending for the first time in several years in response to pent-up demand in a more stable domestic economy.Such capital expenditures include investments in property, plants, and equipment to meet demand, as well as spending on information technology to enhance productivity and lower costs.Finally, corporate balance sheets have been generally in good shape, allowing many corporations to invest in such capital projects and pursue acquisitions.As we conduct our internal due diligence process on individual companies, we have also found that fewer street analysts and institutional investors are undertaking the rigorous in-depth research that can uncover opportunities in individual stocks.Such conditions can provide an ideal environment for active portfolio managers to potentially capitalize on unrecognized opportunities and mispriced stocks compared to passively investing in exchange traded funds (ETFs) or traditional index funds.While our investment thesis on an individual stock may change as the facts change, we think current market conditions are providing no shortage of stocks with good potential relative to underlying risk. Hodges Small Cap Fund (HDPSX) During the six months that ended September 30, 2014, the Hodges Small Cap Fund experienced a gain of 2.36% versus a decline of 5.46% for the Russell 2000 Index.Furthermore, we are pleased to report that the Small Cap Fund ranked in the top 1%, 2%, and 1% of its Morningstar peer group for its respective one (out of 742 managers), three (out of 686 managers), and five-year (out of 658 managers) total performance as of 9/30/2014. 2 Hodges Mutual Funds The Hodges Small Cap Fund ended the first half of its fiscal year well diversified across industrials, transportation, financial services, technology, and consumer-related names that contributed to the Fund’s solid performance in the recent six months. The Fund has recently taken profits in several stocks that appeared fairly valued relative to their underlying fundamentals, and has established several new positions in stocks that we view as having an attractive risk/reward profile.The top ten holdings in our Small Cap Fund at September 30, 2014, represented 17.1% of our total holdings and included Athlon Energy Inc. (ATHL), Texas Pacific Land Trust (TPL), Trinity Industries (TRN), Bonanza Creek Energy (BCEI), Kapstone Paper & Packaging (KS), Saia Inc. (SAIA), Nationstar Mortgage (NSM), Eagle Materials (EXP), Casey’s General Stores (CASY) and U.S. Silica Holdings (SLCA). While the nature of small cap investing can provide opportunities for active portfolio management in just about any type of market, lackluster performance among small cap stocks in the past six months has provided us an ideal opportunity for active stock picking within the small cap segment of the market.After outperforming over the previous five years, small cap stocks as measured by the Russell 2000 have lagged the broader market as measured by the S&P 500 in the six months ended September 30, 2014, returning -5.46% and 6.42%, respectively.Not surprisingly, many investors are now asking the question, “can opportunities still be found in small cap stocks?”We believe the answer is yes and view the current environment as a potentially rewarding time to conduct time-intensive research on the fundamentals of individual companies.Moreover, we expect small cap investing to require a greater degree of individual stock selection and are now focusing on a broader number of sectors within the small cap universe that in many cases are under-followed by larger institutional investors.Additionally, we expect merger activity to continue in the foreseeable future as larger companies seek to grow by acquiring smaller businesses that can complement or expand their addressable markets.In many cases, such consolidation activity should support higher multiples for small cap stocks that could become the acquisition targets of larger companies. Hodges Fund (HDPMX) The Hodges Fund’s six month return was 6.56% compared to 6.42% for the S&P 500 Index.We are pleased to report that the multi-cap fund at the end of September 2014 ranked in the top 1%, 1%, 9%, and 13% of its Morningstar peer group based on its one (out of 770 managers), three (out of 720 managers), five-year (out of 691 managers), and ten-year (out of 618 managers) performance, respectively as of 9/30/2014.Looking ahead, we believe the core holdings in the Fund have the potential to further drive performance over the next 12-18 months. 3 Hodges Mutual Funds The Hodges Fund remains focused on investments where we have the highest conviction.The number of stocks held in the fund at September 30, 2014, was 53.Our long-time position of Texas Pacific Land Trust (TPL) continues to be the Fund’s largest position, followed by Trinity Industries (TRN), Micron Technology (MU), Kansas City Southern (KSU), Gilead Science (GILD), United Continental Holdings (UAL), Matador Resources (MTDR), Eagle Materials (EXP), Halliburton (HAL), and Panhandle Oil & Gas (PHX).Top ten holdings at the end of September 2014 represented 36.8% of the Fund’s holdings. During the past six months, we took profits in a few stocks that appeared to offer less additional upside potential relative to their downside risk, increased the size of several positions in which we remain convicted, and entered into several new positions.For example, the Hodges Fund harvested profits in Jazz Pharmaceuticals (JAZZ), and increased our core positions in Panhandle Oil & Gas (PHX) and United Continental Holding (UAL).The Fund also entered into several new positions, such as Deltic Timber (DEL) and Air Lease (AL). Hodges Equity Income Fund (HDPEX) The Hodges Equity Income Fund experienced a gain of 5.84% in the six months ended September 30, 2014 compared to a gain of 6.42% for the S&P 500.Underperformance relative to the S&P 500 over the past six months reflected weakness among many of our dividend paying stocks within the materials and consumer discretionary sectors. The Hodges Equity Income Fund’s objective is both long-term capital appreciation and income through investment in dividend-paying stocks. With improving corporate profits supporting the ability of companies to pay out dividends, we believe we are finding plenty of attractive dividend-paying stocks that offer upside potential in addition to potential dividend income. Top holdings in the Fund represented 44.8% of the total holdings and included Boeing Co (BA), Lockheed Martin Corp (LMT), Targa Resources (TRGP), Home Depot (HD), Taiwan Semiconductor (TSM), Johnson & Johnson (JNJ), Cracker Barrel Old Country Store (CBRL), Procter & Gamble (PG), Verizon Communications (VZ), and General Electric (GE).The Equity Income portfolio had minimal turnover in the past six months and remained well diversified in companies that we believe can generate above average income and total returns on a risk adjusted basis. 4 Hodges Mutual Funds Hodges Blue Chip 25 Fund (HDPBX) The Hodges Blue Chip 25 Fund experienced a return of 8.75% in the recent six month period compared to a 5.80% return for the Russell 1000 Index.While relative performance for a concentrated portfolio to any benchmark is less significant over a short period of time, we believe the Fund’s concentrated portfolio of large-cap companies is currently well positioned to capitalize on improving business conditions across many higher quality stocks. The top holdings in the Blue Chip 25 Fund at the end of September 2014 made up 46.1% of the Funds total holdings and included U.S. Steel (X), Texas Pacific Land Trust (TPL), Home Depot (HD), United Continental Holdings (UAL), CSX Corp. (CSX), Boeing Co. (BA), Costco (COST), Toyota Motor (TM), Halliburton (HAL), and Walt Disney Company (DIS).While the number of holdings in the Fund may range between 20-30 stocks, the Fund held a total of 27 stocks at the end of the recent six months and was well-represented across a broad number of industry sectors. 5 Hodges Mutual Funds Hodges Pure Contrarian Fund (HDPCX) The Pure Contrarian Fund experienced a loss of 3.41% in the past six months compared to a gain of 6.42% for the S&P 500 Index.The Pure Contrarian Fund’s objective is to generate long-term capital appreciation by investing in out-of-favor or unloved stocks.Although timing a recovery in out-of-favor stocks can be tricky over short periods of time, we believe this strategy could be very rewarding over a long investment horizon.We also expect this strategy to be less correlated with the broader market due to the general nature of contrarian investing. The investment strategy that is employed in the Pure Contrarian Fund requires careful stock selection and we are finding plenty of intriguing opportunities in the current environment.During the past six months, the Fund continued to find out-of-favor investment opportunities in names such as Kate Spade & Co. (KATE) and Cliffs Natural Resources (CLF).The Fund is also focusing on a few turnaround situations like YRC Worldwide (YRCW).The top holdings in the Fund at the end of September 2014 included A. H. Belo (AHC), Intrusion (INTZ), Xerox (XRX), U.S. Steel (X), Sirius XM Radio (SIRI), Lubys Inc. (LUB), Chesapeake Energy (CHK), Tyson Foods (TSN), FelCor Lodging (FCH), and PFSweb, Inc (PFSW).The top ten holdings represented 60.7% of the Fund’s holdings. Hodges Small-Mid Cap Fund (HDSMX) For the six months ended September 30, 2014, the Hodges Small-Mid Cap Fund experienced a gain of 3.49% compared to a loss of 1.97% for the Russell 2500. The Small-Mid Cap Fund’s principal strategy is to invest at least 80% of its assets in common stocks of companies that have market capitalization under $10 billion.Using the same basic investment philosophy as the Hodges Small Cap Fund, we believe this strategy has the potential to capitalize on the core research competencies that have been cultivated at Hodges Capital Management over the past couple of decades.The top holdings in the Fund at the end of September 2014 represented 30.6% of the total holdings and included Skyworks Solutions (SWKS), Texas Pacific Land Trust (TPL), Pilgrim’s Pride (PPC), Mavenir Systems (MVNR), Deltic Timber (DEL), Diamondback Energy (FANG), Packaging Corp of America (PKG), Trinity Industries (TRN), United States Steel (X), and Signet Jewelers (SIG). 6 Hodges Mutual Funds Hodges Small Intrinsic Value Fund (HDSVX) The Hodges Small Intrinsic Value Fund experienced a modest gain of 1.25% in the six months ending September 30, 2014 compared to a loss of 6.40 for its benchmark, the Russell 2000 Value Index. This Fund’s objective is to achieve long-term capital appreciation in small cap value stocks.The basic investment approach is to invest in deep value situations that may sometimes require a longer time horizon than our core small cap strategy. The Fund will typically seek companies that have a high amount of intrinsic asset value, low price-to-book ratios, above average dividend yields, low P/E multiples, or the potential for a turnaround in underlying fundamentals.The top holdings in the Fund at the end of September 2014 included Horizon Pharma (HZNP), MarineMax (HZO), Hawaiian Holdings (HA), Alamo Group (ALG), Dixie Group (DXYN), Viewpoint Financial Group (VPFG), GEO Group (GEO), Kapstone Paper & Packaging (KS), LGI Homes (LGIH), and Primoris Services (PRIM).Our top ten holdings represented 28.9% of the Hodges Small Intrinsic Value Fund’s holdings. 7 Hodges Mutual Funds Conclusion As we enter the second half of the fiscal year for the Hodges Funds, we find ourselves in the midst of an October market correction, unrest in the Mideast, weak international economic conditions, and worries over the Ebola virus.We remain laser focused on selecting what we view as quality companies at attractive valuations relative to each business’s distinct fundamentals and risk profile.By offering seven distinct mutual fund strategies that cover most major segments of the domestic equity market, we have the opportunity to serve the equity investment needs of most financial advisors and individual investors.Our entire investment team of portfolio managers, analysts, and traders are working diligently by studying companies, meeting with management teams, observing trends, and attempting to navigate today’s financial markets.Feel free to contact us directly if we can address any specific questions. Sincerely, Don Hodges Craig Hodges Co-Portfolio Manager Co-Portfolio Manager Eric Marshall Gary Bradshaw Co-Portfolio Manager Co-Portfolio Manager The above discussion is based on the opinions of Eric Marshall and is subject to change. It is not intended to be a forecast of future events, a guarantee of future results, and is not a recommendation to buy or sell any security. Portfolio composition and company ownership in the Hodges Funds are subject to daily change. The fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the Hodges fund, and it may be obtained by calling 866-811-0224, or visiting www.hodgesmutualfunds.com. Read it carefully before investing. Mutual fund investing involves risk.Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Options and future contracts have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. These risks may be greater than risks associated with more traditional investments. Short sales of securities involve the risk that losses may exceed the original amount invested. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer term debt securities. Investments in small and medium capitalization companies involve additional risks such as limited liquidity and greater volatility. Non-diversified funds may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund may also be invested in companies that demonstrate special situations or turnarounds, meaning that they have experienced significant business challenges but are believed to have favorable prospects for recovery.There can be no guarantee that the Small Intrinsic Value Fund or the Small-Mid Fund will grow to or maintain an economically viable size.Diversification does not assure a profit or protect against a loss in a declining market. Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. Short term performance, in particular, is not a good indication of the fund’s future performance, and an investment should not be made based solely on returns. Earnings growth is not representative of the fund’s future performance. Active investing has higher management fees because of the manager’s increased level of involvement while passive investing has lower management and operating fees. Investing in both actively and passively managed mutual funds involves risk and principal loss is possible.Both actively and passively managed mutual funds generally have daily liquidity. There are no guarantees regarding the performance of actively and passively managed mutual funds. Actively managed mutual funds may have higher portfolio turnover than passively managed funds.Excessive turnover can limit returns and can incur capital gains. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Morningstar Rankings represent a fund’s total-return rank relative to all funds that have the same Morningstar Category. The highest rank is 1 and the lowest is based on the total number of funds ranked in the category. It is based on Morningstar total return, which includes both income and capital gains or losses and is not adjusted for sales charges or redemption fees. Past performance does not guarantee future results.Past performance does not guarantee future results. 8 Hodges Mutual Funds The S&P 500 Index is a broad based unmanaged index of 500 stocks that is widely recognized as representative of the equity market in general.The Russell 1000 Index is a subset of the Russell 3000 Index and consists of the 1,000 largest companies comprising over 90% of the total market capitalization of all listed stocks.The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization. The Russell 2000 Value Index measures the performance of the small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2500 Index consists of the smallest 2,500 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization. The Russell 3000 Index is a stock index consisting of the 3000 largest publically listed companies, representing about 98% of the total capitalization of the entire U.S. stock market.You cannot invest directly in an index. Cash Flow: A revenue or expense stream that changes a cash account over a given period. Dividend Yield:A financial ratio that shows how much a company pays out in dividends each year relative to its share price. Forward Earnings Yield: The same earnings per share for the projected 12-month period divided by the current market price per share. Price-Earnings Ratio (P/E Ratio):A valuation ratio of a company’s current share price compared to its per-share earnings. Price to Book Ratio (P/B Ratio): A ratio used to compare a stock’s market value to its book value.It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share.Also known as the Price-Equity Ratio. Hodges Capital Management is the Advisor to the Hodges Funds. Hodges Funds are distributed by Quasar Distributors LLC. 9 Hodges Mutual Funds SECTOR ALLOCATIONS At September 30, 2014 (Unaudited) (as a percentage of net assets) Hodges Fund *Cash equivalents and other assets less liabilities. Hodges Small Cap Fund *Cash equivalents and other assets less liabilities. 10 Hodges Mutual Funds SECTOR ALLOCATIONS At September 30, 2014 (Unaudited) (Continued) (as a percentage of net assets) Hodges Small Intrinsic Value Fund *Cash equivalents and other assets less liabilities. Hodges Small-Mid Cap Fund *Cash equivalents and other assets less liabilities. 11 Hodges Mutual Funds SECTOR ALLOCATIONS At September 30, 2014 (Unaudited) (Continued) (as a percentage of net assets) Hodges Pure Contrarian Fund *Cash equivalents and other assets less liabilities. Hodges Blue Chip 25 Fund *Cash equivalents and other assets less liabilities. 12 Hodges Mutual Funds SECTOR ALLOCATIONS At September 30, 2014 (Unaudited) (Continued) (as a percentage of net assets) Hodges Equity Income Fund *Cash equivalents and other assets less liabilities. EXPENSE EXAMPLESFor the Six Months Ended September 30, 2014 (Unaudited) As a shareholder of the Hodges Fund, Hodges Small Cap Fund, Hodges Small Intrinsic Value Fund, Hodges Small-Mid Cap Fund, Hodges Pure Contrarian Fund, Hodges Blue Chip 25 Fund, and Hodges Equity Income Fund (each a “Fund” and collectively the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/14-9/30/14). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that redemption be made by wire transfer, currently a $15 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem shares within 30 calendar days after you purchase them for the Hodges Fund Retail Class, Hodges Small Cap Fund Retail Class, Hodges Small Intrinsic Value Fund, Hodges Small-Mid Cap Fund, Hodges Pure Contrarian Fund, Hodges Blue Chip 25 Fund, and Hodges Equity Income Fund.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem shares within 60 calendar days after you purchase them for the Institutional Classes of the Hodges Fund and Hodges Small Cap Fund. An Individual Retirement Account (“IRA”) will be charged an annual maintenance fee. To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees, and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading titled, “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the 13 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended September 30, 2014 (Unaudited) (Continued) Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Hodges Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/14 Value 9/30/14 4/1/14 – 9/30/141 Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) 1 Expenses are equal to the Hodges Fund’s expense ratio for the most recent six-month period of 1.29% for the Retail Class shares, and 0.98% for the Institutional Class shares, multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Small Cap Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/14 Value 9/30/14 4/1/14 – 9/30/142 Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) 2 Expenses are equal to the Hodges Small Cap Fund’s expense ratio for the most recent six-month period of 1.28% for the Retail Class shares, and 0.96% for the Institutional Class shares, multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Small Intrinsic Value Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/14 Value 9/30/14 4/1/14 –9/30/143 Actual Hypothetical (5% annual return before expenses) 3 Expenses are equal to the Hodges Small Intrinsic Value Fund’s expense ratio for the most recent six-month period of 1.29% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Small-Mid Cap Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/14 Value 9/30/14 4/1/14 –9/30/144 Actual Hypothetical (5% annual return before expenses) 4 Expenses are equal to the Hodges Small-Mid Cap Fund’s expense ratio for the most recent six-month period of 1.40% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 14 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended September 30, 2014 (Unaudited) (Continued) Hodges Pure Contrarian Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/14 Value 9/30/14 4/1/14 –9/30/145 Actual $ 965.90 Hypothetical (5% annual return before expenses) 5 Expenses are equal to the Hodges Pure Contrarian Fund’s expense ratio for the most recent six-month period of 1.40% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Blue Chip 25 Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/14 Value 9/30/14 4/1/14 – 9/30/146 Actual Hypothetical (5% annual return before expenses) 6 Expenses are equal to the Hodges Blue Chip 25 Fund’s expense ratio for the most recent six-month period of 1.30% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Equity Income Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/14 Value 9/30/14 4/1/14 – 9/30/147 Actual Hypothetical (5% annual return before expenses) 7 Expenses are equal to the Hodges Equity Income Fund’s expense ratio for the most recent six-month period of 1.30% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 15 Hodges Fund SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 86.7% Air Transportation: 6.9% Delta Air Lines, Inc. $ Southwest Airlines Co. United Continental Holdings, Inc.* Apparel Manufacturing: 0.7% Oxford Industries, Inc. Basic Materials Manufacturing: 7.4% Builders FirstSource, Inc.* Eagle Materials, Inc. Encore Wire Corp. United States Steel Corp. Broadcasting: 1.2% Sirius XM Holdings, Inc.* Computer & Electronic Products: 5.3% Micron Technology, Inc.* Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Conglomerates: 1.4% General Electric Co. Construction: 2.2% Deltic Timber Corp. DR Horton, Inc. Depository Credit Intermediation: 3.8% Legg Mason, Inc. Texas Capital BancShares, Inc.* Food & Beverage Manufacturing: 1.6% Tyson Foods, Inc. Food Services: 4.2% Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.*,1,2 Rocky Mountain Chocolate Factory, Inc.2 Internet Services: 2.0% Facebook, Inc.* Land Ownership & Leasing: 1.0% Tejon Ranch Co.* Manufacturing: 0.8% The Dixie Group, Inc.*,1 Mining, Oil & Gas Extraction: 16.2% Atwood Oceanics, Inc.* EnLink Midstream, LLC Freeport-McMoRan Copper & Gold, Inc. Halliburton Co. Helmerich & Payne, Inc. Hyperdynamics Corp.* Jones Energy, Inc.* Matador Resources Co.* Panhandle Oil and Gas, Inc. Torchlight Energy Resources, Inc.* Motor Vehicle Manufacturing: 3.3% Polaris Industries, Inc. Toyota Motor Corp. - ADR Motor Vehicle Parts Manufacturing: 0.4% Westport Innovations, Inc.* Pharmaceuticals: 4.4% Agios Pharmaceuticals, Inc.* Gilead Sciences, Inc.* Publishing Industries: 2.5% A.H. Belo Corp. - Class A1,2 Rail Transportation: 4.7% CSX Corp. Kansas City Southern Rental & Leasing: 1.6% Air Lease Corp. United Rentals, Inc.* Retail Trade: 8.6% Costco Wholesale Corp. The Home Depot, Inc. Kohl’s Corp. PriceSmart, Inc. Signet Jewelers Ltd. Telecommunications: 0.9% Mavenir Systems, Inc.* The accompanying notes are an integral part of these financial statements. 16 Hodges Fund SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS: 86.7% (Continued) Transportation Equipment: 5.6% The Boeing Co. $ Trinity Industries, Inc. TOTAL COMMON STOCKS (Cost $413,799,119) PARTNERSHIPS & TRUSTS: 9.2% Land Ownership & Leasing: 9.2% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $7,734,848) Contracts (100 shares per contract) CALL OPTIONS PURCHASED: 2.8% Air Transportation: 0.1% American Airlines Group, Inc. Expiration: November 2014, Exercise Price: $35.00 Apparel Manufacturing: 1.1% Fossil Group, Inc. Expiration: January 2015, Exercise Price: $90.00 NIKE, Inc. Expiration: October 2014, Exercise Price: $65.00 Computer & Electronic Products: 0.7% Apple, Inc. Expiration: April 2015, Exercise Price: $80.00 Apple, Inc. Expiration: January 2015, Exercise Price: $85.00 Food & Beverage Manufacturing: 0.4% Keurig Green Mountain, Inc. Expiration: January 2015, Exercise Price: $90.00 Internet Services: 0.2% Alibaba Group Holding Ltd. Expiration: January 2015, Exercise Price: $80.00 Personal Services: 0.1% Weight Watchers International, Inc. Expiration: January 2015, Exercise Price: $20.00 Transportation Equipment: 0.2% Wabtec Corp. Expiration: October 2014, Exercise Price: $70.00 TOTAL CALL OPTIONS PURCHASED (Cost $13,216,961) Shares SHORT-TERM INVESTMENTS: 1.1% Money Market Fund: 1.1% Fidelity Money Market Portfolio - Select Class, 0.01%3 TOTAL SHORT-TERM INVESTMENTS (Cost $5,753,050) TOTAL INVESTMENTS IN SECURITIES: 99.8% (Cost $440,503,978) Other Assets in Excess of Liabilities: 0.2% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of September 30, 2014, the total market value of the investments considered illiquid was $9,660,647 or 1.8% of total net assets. 3 Seven-day yield as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 17 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 86.7% Advertising & Public Relations: 0.4% Tremor Video, Inc.*,1 $ Air Transportation: 5.1% American Airlines Group, Inc. Bristow Group, Inc. Hawaiian Holdings, Inc.* Spirit Airlines, Inc.* Apparel Manufacturing: 2.1% G-III Apparel Group Ltd.* Skechers U.S.A., Inc.* Automotive Retail: 1.7% Lithia Motors, Inc. Monro Muffler Brake, Inc. Basic Materials Manufacturing: 10.5% Commercial Metals Co. Eagle Materials, Inc. Encore Wire Corp. Graphic Packaging Holding Co.* Kaiser Aluminum Corp. KapStone Paper & Packaging Corp.* U.S. Concrete, Inc.*,1 U.S. Silica Holdings, Inc. United States Steel Corp. Business Support Services: 0.9% Cardtronics, Inc.* Chemical Manufacturing: 0.8% Chemtura Corp.* Computer & Electronic Products: 3.3% Diodes, Inc.* FARO Technologies, Inc.* Gogo, Inc.* Interphase Corp.*,1,2 Kulicke & Soffa Industries, Inc.* Construction: 1.1% Primoris Services Corp. Depository Credit Intermediation: 5.0% Hilltop Holdings, Inc.* Independent Bank Group, Inc. Texas Capital BancShares, Inc.* ViewPoint Financial Group, Inc. Wisdomtree Investments, Inc.* Electrical Equipment: 2.1% AZZ, Inc. Greatbatch, Inc.* Littelfuse, Inc. Employment Services: 1.0% Team Health Holdings, Inc.* Food & Beverage Manufacturing: 2.4% John Bean Technologies Corp. Pilgrim’s Pride Corp.* Food & Beverage Products: 0.8% Boulder Brands, Inc.* Food Services: 3.7% Brinker International, Inc. Cracker Barrel Old Country Store, Inc. Popeyes Louisiana Kitchen, Inc.* Freight Transportation: 1.6% Saia, Inc.* Furniture Manufacturing: 1.0% Steelcase, Inc. General Manufacturing: 3.9% Cooper Tire & Rubber Co. Curtiss-Wright Corp. Esterline Technologies Corp.* Zep, Inc. Hotels, Restaurants & Leisure: 3.3% Intrawest Resorts Holdings, Inc.*,2 La Quinta Holdings, Inc.* SeaWorld Entertainment, Inc. Vail Resorts, Inc. Household Goods: 1.1% Spectrum Brands Holdings, Inc. Internet Services: 0.5% Points International Ltd.* Machinery: 2.0% Alamo Group, Inc. Manitowoc, Inc. The accompanying notes are an integral part of these financial statements. 18 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS: 86.7% (Continued) Machinery: 2.0% (Continued) TimkenSteel Corp. $ Medical Equipment & Supplies Manufacturing: 3.2% Natus Medical, Inc.* NuVasive, Inc.* STERIS Corp. Mining, Oil & Gas Extraction: 12.3% Athlon Energy, Inc.* Basic Energy Services, Inc.* Bonanza Creek Energy, Inc.* Comstock Resources, Inc. EnLink Midstream, LLC Hercules Offshore, Inc.* Martin Marietta Materials, Inc. Matador Resources Co.* Oasis Petroleum, Inc.* Parsley Energy, Inc.* RSP Permian, Inc.* Sanchez Energy Corp.* Motor Vehicle Parts Manufacturing: 0.3% LB Foster Co. Movie Production & Theaters: 1.4% Cinemark Holdings, Inc. Non-Depository Credit Intermediation: 1.6% Nationstar Mortgage Holdings, Inc.* Nursing and Residential Care Facilities: 0.7% Kindred Healthcare, Inc. Petroleum Products: 0.6% Aegean Marine Petroleum Network, Inc. Pharmaceuticals: 2.1% Horizon Pharma PLC* Pacira Pharmaceuticals, Inc.* Recreation: 1.2% ClubCorp Holdings, Inc. Retail Trade: 4.0% Casey’s General Stores, Inc. CST Brands, Inc. Shoe Carnival, Inc.1 Software Publishers: 1.2% Blackbaud, Inc. Transportation Equipment: 2.2% The Greenbrier Companies, Inc. Trinity Industries, Inc. Transportation & Warehousing: 1.6% Baltic Trading Ltd. Diana Shipping, Inc.* Kirby Corp.* TOTAL COMMON STOCKS (Cost $1,243,072,006) PARTNERSHIPS & TRUSTS: 4.7% Land Ownership & Leasing: 2.0% Texas Pacific Land Trust1 Real Estate Investment Trusts: 2.7% FelCor Lodging Trust, Inc. The GEO Group, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $43,561,676) SHORT-TERM INVESTMENTS: 8.1% Money Market Funds: 8.1% Fidelity Money Market Portfolio - Select Class, 0.01%3 Invesco Short-Term Portfolio - Institutional Class, 0.01%3 TOTAL SHORT-TERM INVESTMENTS (Cost $136,696,383) TOTAL INVESTMENTS IN SECURITIES: 99.5% (Cost $1,423,330,065) Other Assets in Excess of Liabilities: 0.5% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of September 30, 2014, the total market value of the investments considered illiquid was $2,970,225 or 0.2% of total net assets. 3 Seven-day yield as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 19 Hodges Small Intrinsic Value Fund SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 88.6% Advertising & Public Relations: 1.6% Iconix Brand Group, Inc.* $ Air Transportation: 4.4% Bristow Group, Inc. Hawaiian Holdings, Inc.* Apparel Manufacturing: 2.4% G-III Apparel Group Ltd.* Basic Materials Manufacturing: 9.2% Builders FirstSource, Inc.* Commercial Metals Co. Encore Wire Corp. KapStone Paper & Packaging Corp.* U.S. Concrete, Inc.*,1 Business Support Services: 3.3% Arc Document Solutions, Inc.* Cardtronics, Inc.* Computer & Electronic Products: 1.2% ID Systems, Inc.* RF Micro Devices, Inc.* Construction: 5.3% LGI Homes, Inc.* Primoris Services Corp. Depository Credit Intermediation: 7.3% Hilltop Holdings, Inc.* Independent Bank Group, Inc. Southside Bancshares, Inc. Southwest Bancorp, Inc. ViewPoint Financial Group, Inc. Food & Beverage Manufacturing: 2.0% Pilgrim’s Pride Corp.* Food Services: 3.0% Luby’s, Inc.*,1 Pizza Inn Holdings, Inc.* Rocky Mountain Chocolate Factory, Inc. Freight Transportation: 2.3% Saia, Inc.* Funeral Services: 2.3% Carriage Services, Inc. General Manufacturing: 1.2% JAKKS Pacific, Inc.* Hotels, Restaurants & Leisure: 2.1% La Quinta Holdings, Inc.* Insurance: 1.7% Hallmark Financial Services, Inc.* Machinery: 3.0% Alamo Group, Inc. Manufacturing: 3.7% The Dixie Group, Inc.*,1 Powell Industries, Inc. Mining, Oil & Gas Extraction: 7.2% Comstock Resources, Inc. EnLink Midstream, LLC Jones Energy, Inc.* Triangle Petroleum Corp.* Movie Production & Theaters: 2.2% Cinemark Holdings, Inc. Non-Depository Credit Intermediation: 3.6% MicroFinancial, Inc. Nationstar Mortgage Holdings, Inc.* Petroleum Products: 1.8% Aegean Marine Petroleum Network, Inc. Pharmaceuticals: 3.2% Horizon Pharma PLC* Publishing Industries: 1.5% A.H. Belo Corp. - Class A1 Retail Trade: 10.4% J.C. Penney Co., Inc.* Kirklands, Inc.* MarineMax, Inc.* Shoe Carnival, Inc.1 Stein Mart, Inc. The accompanying notes are an integral part of these financial statements. 20 Hodges Small Intrinsic Value Fund SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS: 88.6% (Continued) Transportation Equipment: 1.5% Trinity Industries, Inc. $ Transportation & Warehousing: 1.2% Diana Shipping, Inc.* TOTAL COMMON STOCKS (Cost $13,534,381) PARTNERSHIPS & TRUSTS: 7.7% Land Ownership & Leasing: 1.3% Texas Pacific Land Trust1 Real Estate Investment Trusts: 6.4% Capstead Mortgage Corp. FelCor Lodging Trust, Inc. The GEO Group, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $1,118,426) INVESTMENT COMPANIES: 1.4% Financial Services: 1.4% Capital Southwest Corp. TOTAL INVESTMENT COMPANIES (Cost $213,828) SHORT-TERM INVESTMENTS: 3.5% Money Market Fund: 3.5% Fidelity Money Market Portfolio - Select Class, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $529,650) TOTAL INVESTMENTS IN SECURITIES: 101.2% (Cost $15,396,285) Liabilities in Excess of Other Assets: (1.2)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 Seven-day yield as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 21 Hodges Small-Mid Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 90.8% Air Transportation: 1.6% Alaska Air Group, Inc. $ Apparel Manufacturing: 2.0% G-III Apparel Group Ltd.* Basic Materials Manufacturing: 9.5% Commercial Metals Co. Eagle Materials, Inc. Packaging Corp. of America United States Steel Corp. Computer & Electronic Products: 4.6% Skyworks Solutions, Inc. Construction: 6.5% Deltic Timber Corp. DR Horton, Inc. Primoris Services Corp. Depository Credit Intermediation: 1.4% Cullen/Frost Bankers, Inc. Electrical Equipment: 2.8% AZZ, Inc. Greatbatch, Inc.* Food & Beverage Manufacturing: 8.4% Cal-Maine Foods, Inc. Ingredion, Inc. Pilgrim’s Pride Corp.* Food Services: 2.4% Brinker International, Inc. General Manufacturing: 3.8% Curtiss-Wright Corp. Flowserve Corp. Household Goods: 2.5% Spectrum Brands Holdings, Inc. Internet Services: 1.2% Borderfree, Inc.* Machinery: 2.0% Flotek Industries, Inc.* Lincoln Electric Holdings, Inc. Mining, Oil & Gas Extraction: 11.6% Callon Petroleum Co.* Cimarex Energy Co. Diamondback Energy, Inc.* Martin Marietta Materials, Inc. Oasis Petroleum, Inc.* Non-Depository Credit Intermediation: 1.6% Nationstar Mortgage Holdings, Inc.* Nursing and Residential Care Facilities: 1.1% Envision Healthcare Holdings, Inc.* Publishing Industries: 2.0% A.H. Belo Corp. - Class A1 Rail Transportation: 1.7% Kansas City Southern Rental & Leasing: 2.1% United Rentals, Inc.* Retail Trade: 10.6% Cabelas, Inc.* Casey’s General Stores, Inc. O’Reilly Automotive, Inc.* Signet Jewelers Ltd. Stein Mart, Inc. Telecommunications: 2.9% Mavenir Systems, Inc.* Transportation Equipment: 6.3% AMERCO Trinity Industries, Inc. Wabtec Corp. Transportation & Warehousing: 2.2% Kirby Corp.* TOTAL COMMON STOCKS (Cost $9,296,961) PARTNERSHIPS & TRUSTS: 3.6% Land Ownership & Leasing: 3.6% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $196,183) The accompanying notes are an integral part of these financial statements. 22 Hodges Small-Mid Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) (Continued) Shares Value SHORT-TERM INVESTMENTS: 2.1% Money Market Fund: 2.1% Fidelity Money Market Portfolio - Select Class, 0.01%2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $220,464) TOTAL INVESTMENTS IN SECURITIES: 96.5% (Cost $9,713,608) Other Assets in Excess of Liabilities: 3.5% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 Seven-day yield as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 23 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 87.1% Advertising & Public Relations: 3.3% Iconix Brand Group, Inc.* $ Basic Materials Manufacturing: 9.3% Builders FirstSource, Inc.* United States Steel Corp. Broadcasting: 6.3% Sirius XM Holdings, Inc.* Computer & Electronic Products: 9.3% Intrusion, Inc.*,1,2 Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Finance & Insurance: 3.2% U.S. Global Investors, Inc. Food & Beverage Manufacturing: 6.7% Tootsie Roll Industries, Inc. Tyson Foods, Inc. Food Services: 7.0% Luby’s, Inc.*,1 Pizza Inn Holdings, Inc.* U-Swirl, Inc.* Internet Services: 3.9% PFSweb, Inc.* Manufacturing: 3.9% The Dixie Group, Inc.*,1 Mining, Oil & Gas Extraction: 10.7% Chesapeake Energy Corp. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Hercules Offshore, Inc.* Seventy Seven Energy, Inc.* Torchlight Energy Resources, Inc.* Publishing Industries: 9.7% A.H. Belo Corp. - Class A1 Retail Trade: 6.6% DGSE Companies, Inc.* Kate Spade & Co.* PriceSmart, Inc. Stein Mart, Inc. Wholesale Trade: 7.2% Xerox Corp. TOTAL COMMON STOCKS (Cost $8,581,059) PARTNERSHIPS & TRUSTS: 7.2% Land Ownership & Leasing: 3.0% Mesabi Trust Real Estate Investment Trusts: 4.2% FelCor Lodging Trust, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $704,358) SHORT-TERM INVESTMENTS: 5.7% Money Market Funds: 5.7% Fidelity Money Market Portfolio - Select Class, 0.01%3 Invesco Short-Term Portfolio - Institutional Class, 0.01%3 TOTAL SHORT-TERM INVESTMENTS (Cost $629,050) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $9,914,467) Liabilities in Excess of Other Assets: (0.0)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of September 30, 2014, the total market value of the investment considered illiquid was $479,407 or 4.3% of total net assets. 3 Seven-day yield as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 24 Hodges Blue Chip 25 Fund SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 82.9% Air Transportation: 4.4% United Continental Holdings, Inc.* $ Apparel Manufacturing: 2.8% NIKE, Inc. Basic Materials Manufacturing: 10.2% International Paper Co. United States Steel Corp. Computer & Electronic Products: 2.7% Texas Instruments, Inc. Conglomerates: 2.8% General Electric Co. Depository Credit Intermediation: 2.9% Texas Capital BancShares, Inc.* Entertainment: 3.4% The Walt Disney Co. Food & Beverage Manufacturing: 3.3% The Hershey Co. Mining, Oil & Gas Extraction: 12.5% Halliburton Co. Helmerich & Payne, Inc. Martin Marietta Materials, Inc. National Oilwell Varco, Inc. Motor Vehicle Manufacturing: 6.8% Polaris Industries, Inc. Toyota Motor Corp. - ADR Pharmaceuticals: 3.4% Johnson & Johnson Rail Transportation: 4.0% CSX Corp. Retail Trade: 13.8% Costco Wholesale Corp. The Home Depot, Inc. Kohl’s Corp. Wal-Mart Stores, Inc. Transportation Equipment: 6.9% The Boeing Co. Lockheed Martin Corp. Utilities: 3.0% Atmos Energy Corp. TOTAL COMMON STOCKS (Cost $11,128,360) PARTNERSHIPS & TRUSTS: 6.1% Land Ownership & Leasing: 6.1% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $224,305) SHORT-TERM INVESTMENTS: 10.2% Money Market Funds: 10.2% Fidelity Money Market Portfolio - Select Class, 0.01%2 Invesco Short-Term Portfolio - Institutional Class, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $1,624,429) TOTAL INVESTMENTS IN SECURITIES: 99.2% (Cost $12,977,094) Other Assets in Excess of Liabilities: 0.8% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940. 2 Seven-day yield as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 25 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 87.2% Basic Materials Manufacturing: 1.8% International Paper Co. $ Computer & Electronic Products: 4.4% Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Conglomerates: 3.7% General Electric Co. Consumer, Non-Durable: 3.8% Procter & Gamble Co. Food & Beverage Manufacturing: 1.9% Ingredion, Inc. Food & Beverage Products: 5.9% The Coca-Cola Co. Kraft Foods Group, Inc. PepsiCo, Inc. Food Services: 4.2% Cracker Barrel Old Country Store, Inc. Medical Equipment Manufacturing: 1.8% Baxter International, Inc. Mining, Oil & Gas Extraction: 12.6% ConocoPhillips Helmerich & Payne, Inc. LinnCo., LLC Targa Resources Corp. Movie Production & Theaters: 2.0% Cinemark Holdings, Inc. Petroleum Products: 5.5% Exxon Mobil Corp. HollyFrontier Corp. Pharmaceuticals: 6.6% AbbVie, Inc. Johnson & Johnson Retail Trade: 8.6% The Home Depot, Inc. Walgreen Co. Wal-Mart Stores, Inc. Software Publishers: 3.0% Microsoft Corp. Telecommunications: 6.4% AT&T, Inc. Verizon Communications, Inc. Transportation Equipment: 11.3% The Boeing Co. Lockheed Martin Corp. Utilities: 3.7% Dominion Resources, Inc. ONEOK, Inc. TOTAL COMMON STOCKS (Cost $13,147,135) PARTNERSHIPS & TRUSTS: 8.1% Real Estate Investment Trusts: 8.1% Corrections Corporation of America The GEO Group, Inc. Ryman Hospitality Properties, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $1,423,017) SHORT-TERM INVESTMENTS: 4.9% Money Market Funds: 4.9% Fidelity Money Market Portfolio - Select Class, 0.01%1 Invesco Short-Term Portfolio - Institutional Class, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $966,342) TOTAL INVESTMENTS IN SECURITIES: 100.2% (Cost $15,536,494) Liabilities in Excess of Other Assets: (0.2)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depositary Receipt 1 Seven-day yield as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 26 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2014 (Unaudited) Hodges Small Hodges Hodges Small Intrinsic Small-Mid Hodges Fund Cap Fund Value Fund Cap Fund ASSETS Investments in unaffiliated securities, at value (Cost $408,815,999, $1,348,083,140, $13,727,030, and $9,288,630, respectively) (Note 2) $ Investments in securities of affiliated issuers, at value (Cost $31,687,979, $75,246,925, $1,669,255, and $424,978, respectively) (Note 6) Total investments, at value (Cost $440,503,978, $1,423,330,065, $15,396,285, and $9,713,608, respectively) Receivables: Investment securities sold — Fund shares sold — Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed — Investment advisory fees, net Administrative fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed (accumulated) net investment gain (loss) Accumulated net realized gain (loss) on investments and options ) ) Net unrealized appreciation (depreciation) on investments and options ) Net assets $ COMPUTATION OF NET ASSET VALUE Net Asset Value (unlimited shares authorized) Retail Shares: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Net Asset Value (unlimited shares authorized) Institutional Shares: Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 27 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2014 (Unaudited) (Continued) Hodges Pure Hodges Blue Hodges Equity Contrarian Fund Chip 25 Fund Income Fund ASSETS Investments in unaffiliated securities, at value (Cost $7,949,438, $12,752,789, and $15,536,494, respectively) (Note 2) $ $ $ Investments in securities of affiliated issuers, at value (Cost $1,965,029, $224,305, and $—, respectively) (Note 6) — Total investments, at value (Cost $9,914,467, $12,977,094, and $15,536,494, respectively) Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Distribution to shareholders — — Fund shares redeemed — — Investment advisory fees, net Administrative fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ $ $ COMPUTATION OF NET ASSET VALUE Net Asset Value (unlimited shares authorized) Retail Shares: Net assets $ $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 28 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2014 (Unaudited) Hodges Small Hodges Hodges Small Intrinsic Small-Mid Hodges Fund Cap Fund Value Fund Cap Fund INVESTMENT INCOME Income Dividends from unaffiliated investments (net of $49,984, $—, $—, and $— foreign withholding tax, respectively) $ Dividends from affiliated investments (Note 6) Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Shares Transfer agent fees - Retail Shares Transfer agent fees - Institutional Shares — — Administration fees Fund accounting fees Registration fees Reports to shareholders Audit fees Custody fees Miscellaneous expenses Trustee fees Chief Compliance Officer fees Insurance expense Legal fees Total expenses Less: fees waived — — ) ) Net expenses Net investment income (loss) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND OPTIONS Net realized gain (loss) on unaffiliated investments and options ) ) Net realized loss on affiliated investments (Note 6) — ) ) — Net realized gain on written options — — — Change in net unrealized appreciation (depreciation) on investments and options ) Net realized and unrealized gain (loss) ) Net increase (decrease) in net assets resulting from operations $ $ $ ) $ The accompanying notes are an integral part of these financial statements. 29 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2014 (Unaudited) (Continued) Hodges Pure Hodges Blue Hodges Equity Contrarian Fund Chip 25 Fund Income Fund INVESTMENT INCOME Income Dividends from unaffiliated investments (net of $1,853, $602, and $4,422 foreign withholding tax, respectively) $ $ $ Dividends from affiliated investments (Note 6) — — Interest 14 96 10 Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees Audit fees Transfer agent fees Registration fees Chief Compliance Officer fees Custody fees Trustee fees Administration fees Fund accounting fees Insurance expense Legal fees Miscellaneous expenses Reports to shareholders Interest expense 43 — — Total expenses Less: fees waived ) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on unaffiliated investments ) Net realized gain on affiliated investments (Note 6) — Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) ) Net increase (decrease) in net assets resulting from operations $ ) $ $ The accompanying notes are an integral part of these financial statements. 30 Hodges Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2014 Year Ended (Unaudited) March 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain (loss) on unaffiliated investments and options ) Net realized gain on affiliated investments (Note 6) — Change in net unrealized appreciation on investments and options Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Shares — ) Institutional Shares — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Shares(1) Net increase in net assets derived from net change in outstanding shares - Institutional Shares(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (Accumulated) net investment income (loss) $ $ ) Summary of capital share transactions is as follows: Six Months Ended September 30, 2014 Year Ended (Unaudited) March 31, 2014 Shares Value Shares Value Retail Shares Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net increase $ $ Net of redemption fees of $17,991 and $103,084, respectively. Institutional Shares Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) ) — — Net increase $ $ The accompanying notes are an integral part of these financial statements. 31 Hodges Small Cap Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2014 Year Ended (Unaudited) March 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on unaffiliated investments and options Net realized gain (loss) on affiliated investments (Note 6) ) Net realized gain on written options Change in net unrealized appreciation on investments and options Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain: Retail Shares — ) Institutional Shares — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Shares(1) Net increase in net assets derived from net change in outstanding shares - Institutional Shares(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $
